Citation Nr: 1002374	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-18 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California




THE ISSUES

1.  Entitlement to an effective date prior to June 21, 2006 
for the grant of service connection for left knee strain.  

2.  Entitlement to an effective date prior to June 21, 2006 
for the grant of service connection for lumbar strain.  




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who had active service from August 
1979 to February 1987.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an April 2007 rating 
decision of the St. Paul, Minnesota Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran's claims file 
is now in the jurisdiction of the Oakland, California RO.  


FINDING OF FACT

The first communication from the Veteran to VA evidencing 
intent to file claims of service connection for left knee 
strain and lumbar strain was received on June 21, 2006, more 
than a year after his separation from active duty.  


CONCLUSION OF LAW

An effective date earlier than June 21, 2006 is not warranted 
for the awards of service connection for left knee strain and 
lumbar strain.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 3.400 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as revised 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

As the April 2007 rating decision that is on appeal granted 
service connection for left knee strain and lumbar strain, 
and assigned an effective date for the awards, statutory 
notice had served its purpose and its application was no 
longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  A May 2008 statement of the case (SOC) 
provided notice on the "downstream" issues of earlier 
effective dates and readjudicated the matters after the 
appellant responded and further development was completed.  
38 U.S.C.A. § 7105; Mayfield v. Nicholson, 20 Vet. App. 537, 
542 (2006).  Notably, the Veteran has not alleged prejudice 
from any downstream notice defect.  See Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008) (holding that "where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
issues").  

All evidence relevant to the Veteran's claims has been 
secured.  It is noteworthy that determinations regarding 
effective dates of awards are based, essentially, on what was 
shown by the record at various points in time and application 
of governing law to those findings, and generally further 
development of the evidence is not necessary unless it is 
alleged that evidence constructively of record is 
outstanding.  The Veteran has not identified any other 
pertinent evidence that remains outstanding.  Thus, VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claims.  
B.	Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.  
The Veteran's formal claim for service connection for left 
knee strain and lumbar strain was received by the RO on June 
21, 2006; it specifically indicated that he had previously 
filed a claim for benefits with VA.  He also reported in his 
formal claim that upon separation from active service he had 
mailed a form regarding his injuries, but that he never 
received a response; he attached a Xerox copy of the alleged 
application he reported he submitted on November 14, 1986.  
Notably, the Veteran's November 14, 1986 separation 
examination indicates that he had never applied for pension 
or compensation for any existing disability, and that no such 
application was pending.  The claims file does not contain 
any communication from the Veteran that may be reasonably 
construed as a formal or informal claim for compensation 
benefits received prior to June 21, 2006.  See 38 C.F.R. 
§§ 3.151, 3.155.  

In September 2006 correspondence, the Veteran reported that 
he previously submitted a claim in 1986 and never received 
any correspondence.  In his May 2007 notice of disagreement, 
he asserted that he was entitled to an earlier effective date 
because he had filed an earlier, original claim in 1986.  He 
did not indicate where he filed such claim, nor did he 
provide any other details about such claim.  Significantly, 
there are no prior rating decisions of record.  

In January 2008 correspondence, the Veteran argued that his 
original claim must have been lost somewhere after he mailed 
it.  In his June 2008 VA Form 9, Substantive Appeal, the 
Veteran again argued that the original claim must have been 
lost in the mail.  He also reported that he moved twice from 
1986 to 1989 and was busy raising a family, and may have 
forgotten to follow-up on his claim.  

While the Veteran may have signed and completed VA Form 21-
526e on November 1986 as he has indicated and provided copies 
of it, such form was not submitted to VA until June 2006 (in 
conjunction with his June 21, 2006 claim of service 
connection).  In the absence of a formal or informal claim of 
service connection for left knee strain and lumber strain 
having been filed prior to June 21, 2006, the Veteran is not 
entitled to an effective date of award of such benefits prior 
to that date.  

The preponderance of the evidence is against the Veteran's 
claims for an earlier effective date for the award of service 
connection for left knee strain and lumbar strain.  In such a 
situation, the benefit of the doubt doctrine does not apply, 
and the claims must be denied.  


ORDER

An effective date prior to June 21, 2006, for the awards of 
service connection for left knee strain and lumbar strain is 
denied.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


